WALSH, J.
Defendants’ motion for new trial heard after verdict for plaintiff for $283.00.
Plaintiff, a dealer in real estate, sues defendant and his wife for damages for breach of defendants’ contract in writing to sell to plaintiff a piece of real estate on Comstock avenue in Providence for the sum of $6800. Defence was the reeission of the contract by plaintiff. The jury found 'by its verdict that there was no reeission and the main argument of defendants on their motion for a new trial was that there was no reasonable basis for the amount of damages so awarded by the jury.
The plaintiff introduced evidence showing the reasonable value of the premises at the time of the breach was $7400 to $7500; that he was obligated to pay a commission of three per cent, on the purchase price to an agent who had discovered the property and arranged the sale. The defendant, Julius S. Schwartz, admitted that the cheek for $50, which he gave to plaintiff as return of deposit made by plaintiff had neven been returned to him from the bank. As a possible method used by the jury in arriving at their verdict, it is suggested that they might have disregarded the testimony as to the reasonable value presented by plaintiff and allowed him three per cent, commission plus the $50 deposit with interest from August or September, 1923, to the date of verdict. This would result in a sum almost equal to the amount of the verdict. In whatever manner, however, the jury has arrived at its verdict, we feel that substantial justice has been arrived at as between the parties.
Motion for new trial is denied.